PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation of counsel, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between Eleanor H. Hoffman, Ben B. Nartzik and Homer C. Dawson, Appellants herein, by Harold E. White, Julius J. Hoffman and Bernard Hoban, their attorneys, and Bryn Mawr Beaeh Building Corporation, by Julius Moses, Lazarus Krinsley, Philip M. Glick and Adolph Moses, its attorneys, that the appeal of the said Eleanor H. Hoffman, Ben B. Nartzik and Homer C. Dawson, Appellants herein, from the order and judgment of the District Court of the United States in and for the Northern District of Illinois, entered on the 9th day of January, 1933, dismissing the petition in bankruptcy herein, be dismissed without costs to either of the parties hereto, the said appellants hereby waiving and releasing any and all errors that may have intervened in the making and entry of said order aforesaid of said District Court of the United States in and for the Northern District of Illinois.
“Eleanor H. Hoffman
“Ben B. Nartzik
“Homer C. Dawson
“By Harold F. White
“Bernard Hoban
“By Julius J. Hoffman,
“Julius J. Hoffman
“Bryn Mawr Beach Building Corporation “By Julius Moses, Lazarus Krinsley, Philip M. Glick, and Adolph Moses”
On consideration whereof: It is now here ordered, adjudged, and decreed by this-court that this appeal be, and the same is hereby, dismissed, pursuant to the above stipulation.